DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regards to claim 13, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
said at least one two-pole submodule having a first terminal and a second terminal: and said at least one two-pole submodule forming a full bridge circuit having a first series circuit branch and a second series circuit branch, each said first and said second series circuit branch is connected in parallel with said DC voltage source, each of said first and second series circuit branches having a series circuit containing two of said controllable power semiconductor switches, wherein a potential point between said controllable power semiconductor switches of said first series circuit branch is connected to said first terminal of said at least one two-polePage 3 of 11Appl. No. 17/046,420 Amdt. Dated May 13, 2022Reply to Office Action of January 31, 2022submodule and a potential point between said controllable power semiconductor switches of said second series circuit branch is connected to said second terminal of said at least one two-pole submodule.
In regards to claim 19, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a charging unit connected to said energy storage unit and said charging unit configured to charge said energy storage unit.
In regards to claim 23, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a vessel filled with an insulating fluid, wherein each of said first and second core sections, each of said first and second high-voltage windings and said at least one saturation switching branch is disposed in said vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842        
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842